UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 4, 2011 Ormat Technologies, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32347 (Commission File Number) No. 88-0326081 (I.R.S. Employer Identification No.) 6225 Neil Road, Reno, Nevada (Address of Principal Executive Offices) 89511-1136 (Zip Code) (775)356-9029 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item5.07 Submission of Matters to a Vote of Security Holders. 3 Signatures 4 2 INFORMATION TO BE INCLUDED IN THE REPORT Item 5.07. Submission of Matters to a Vote of Security Holders. On May4, 2011, the Company held its Annual Meeting of Stockholders. The two directors whose terms expired at the meeting, Yoram Bronicki and Roger W. Gale, were re-elected by vote of the stockholders at such meeting for new terms of three years each.The stockholders voted to approve on an advisory basis the compensation of the Company’s named executive officers.The stockholders voted to recommend on an advisory basis that the frequency of the stockholder vote on executive compensation be once every three years.In addition, the stockholders voted to ratify the appointment of PricewaterhouseCoopers LLP to act as the Company’s independent auditor for the fiscal year ending December 31, 2011. The results of the votes were as follows: Proposal Votes For Votes Withheld Abstentions Broker Non-Votes Election of Director Yoram Bronicki Election of Director Roger W. Gale Proposal Votes For Votes Against Abstentions Broker Non-Votes Approval, on an advisory basis, of the compensation of the Company’s named executive officers Proposal Every 1 Year Every 2 Years Every 3 Years Abstentions Broker Non-Votes Recommendation, on an advisory basis, of the frequency of the stockholder vote on executive compensation Proposal Votes For Votes Against Abstentions Broker Non-Votes Ratification of Appointment of PricewaterhouseCoopers LLP 0 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORMAT TECHNOLOGIES, INC. By: /s/Yehudit Bronicki Name: Yehudit Bronicki Title: Chief Executive Officer Date:May 5, 2011 4
